Citation Nr: 0635581	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought.   

In February 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claims (as most recently 
reflected in a December 2005 supplemental statement of the 
case (SSOC)) and returned these matters to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  In a June 1995 rating decision the RO denied entitlement 
to service connection for PTSD; the veteran did not perfect 
an appeal after being notified of that decision.

2.  Evidence received since the June 1995 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The preponderance of the evidence is against the veteran 
having experienced the claimed stressors in combat.

4.  The record does not reflect the presence of a verified 
stressor.

5.  The evidence does not corroborate that the veteran 
sustained a PTSD-precipitating stressor during the course of 
his military service.

6.  Hypertension was not demonstrated during the veteran's 
service or within a year thereafter, and a preponderance of 
the competent evidence of record is against concluding that 
such disorder was caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).

2.  PTSD was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  

3.  Hypertension was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (August.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (those five elements include: 
veteran status, existence of a disability, connection between 
the veteran's service and that disability, degree of 
disability, and effective date of the disability).  However, 
as the Board's decision herein denies the appellant's claims 
for service connection, no disability rating or effective 
date is being assigned; there is accordingly no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  

Notwithstanding, the veteran was provided multiple notices 
vis-à-vis the development of his claims.  See e.g., 
correspondence of January 2001, June 2001 and March 2004.  
The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service records and medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

It also bears emphasis that during the pendency of this 
appeal, the Court held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of: 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, 10.  The Court further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
See id.

In this case at hand, none of the correspondence sent to the 
veteran specified what evidence would be necessary to satisfy 
the elements that were found insufficient in the previous 
denial.  However, the Board observes that the veteran was 
specifically informed as to the requisite missing elements to 
substantiate his claim for PTSD in an informal conference as 
well as in a March 2005 SSOC.  Finally, regardless of the 
adequacy of notice provided him on this issue, the Board 
finds no prejudice to the appellant since, for the reasons 
indicated below, the petition to reopen will be granted 
regardless.  See Bernard, 4 Vet. App. at 394.

New and Material Evidence

In June 1995 the RO denied the appellant's claim for 
entitlement to PTSD because of the absence of a diagnosis of 
PTSD as well as the absence of a verifiable stressor.  The 
decision was not appealed and became final.

The Board, initially, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted the request to reopen the service 
connection claim for PTSD in May 1999.  Accordingly, the 
claim must be evaluated in the context of the previous 
version of the law.  

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the claims file 
since June 1995 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims. This evidence 
consists of an assessment of PTSD as well as claimed 
stressors together with evidence deriving from attempted 
verification of the stressors.  As this evidence was not of 
record at the time of the last final decision in June 1995, 
and as it addresses directly the basis for the prior denial 
of the veteran's claim, it is "new and material" and the 
claim must be reopened.

Finally, the board observes that the RO's adjudication of the 
claim was not limited to a new and material analysis as it 
appears to have addressed the claim for entitlement to 
service connection for PTSD on the merits.  Accordingly, 
there is no prejudice to the veteran by the Board also 
addressing the claim on the merits.

Service Connection 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

a) PTSD

As noted above, the claim to reopen entitlement to service 
connection for PTSD was filed in May 1999.  Prior to March 7, 
1997, governing regulations provided that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

At most, the diagnosis of PTSD from the September 2001 VA 
examination is equivocal (clear and unequivocal eliminated) 
because the examiner was conducting an Agent Orange 
examination and did not concentrate on any mental disorders.  
Furthermore, the examiner did not associate any claimed in 
service stressor to the PTSD assessment.  

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Nevertheless, the sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Cohen, id.  The occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a noncom bat stressor may 
be obtained from service records or other sources.  Moreau, 
supra.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") has 
held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncom bat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The veteran was in the Marine Corps, but he did not have a 
combat occupational specialty, and his records do not reflect 
receipt of any awards or decorations indicative of combat.  
The veteran's personnel records were also obtained.  The 
veteran claimed several in service stressors, including being 
on a landing craft that allegedly sank and also being aboard 
another vessel when it caught fire.  The veteran claimed that 
the incidents occurred in Okinawa, the Philippines and/or 
Japan.  Neither incident is alleged to have occurred in 
Vietnam and/or any other combat arena.  Accordingly, the 
Board concludes that the claimed stressors are not combat 
related.  Notwithstanding, the RO sought to obtain 
verification of the alleged incidents.  

Command histories were obtained and reviewed but did not 
corroborate the claimed stressors.  The U.S. Marine Corps 
Historical Center was likewise unable to substantiate the 
claimed stressors.  Finally, the Office of the Judge Advocate 
General was unable to confirm the claimed incidents.  

In this case, the source evidence of the stressor derives 
from the veteran alone and has not been verified.  
Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD, such 
diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor.  Accordingly, 
while the Board has reviewed, in detail, the medical evidence 
of record, the Board must find that any medical opinions 
suggesting an association between the claimed incidents and 
any mental pathology currently present carry no probative 
value because the claimant's account of his alleged stressor 
is not credible.  The preponderance of the evidence is 
against entitlement to service connection for PTSD.

b) Hypertension

Although current medical treatment records confirm a current 
diagnosis of hypertension, service medical records are silent 
as to complaints, treatment or diagnoses relating to that 
disorder.  In fact, his separation examination reported blood 
pressure of 120/74.  Moreover, the evidence does not 
demonstrate onset of the condition within the year after 
separation from service. 

In this case, private treatment records and 1999 to 2002 VA 
medical records show a diagnosis of hypertension.  However, 
the evidence shows that the hypertension condition became 
manifest many years after service, which weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that the absence of treatment for the claimed 
disability for decades after service, constituted negative 
evidence against the claim).  In addition, the evidence does 
not show that there is a nexus between the current diagnosis 
of hypertension and active service. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened.  To this extent, the appeal is granted.   

Service connection for PTSD is denied. 

Service connection for hypertension is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


